per curiam:
Una de las faltas más graves dentro del ejer-cicio de la notaría es violar las garantías de la fe pública notarial que el notario o la notaría imprime a los documen-tos públicos que otorga. Tales actuaciones constituyen una violación a las disposiciones de la Ley Notarial de Puerto Rico, al Reglamento Notarial y a los cánones del Código de Etica Profesional.
La Leda. María N. Toro Imbernón (licenciada Toro Im-bernón) fue admitida al ejercicio de la abogacía el 24 de enero de 1996 y al de la notaría el 22 de febrero de 1996. El 17 de mayo de 2012 se presentó una queja en su contra concerniente a ciertas escrituras de segregación, liberación y compraventa de determinadas propiedades inmuebles re-lacionadas con un proyecto residencial desarrollado por Maredoljed Development Corporation (Maredoljed). Espe-cíficamente, Maredoljed otorgó un préstamo de construc-*502ción para un proyecto de vivienda con Eurobank. El refe-rido préstamo fue garantizado con dos pagarés hipotecarios sobre las propiedades inmuebles donde se construiría el proyecto. Posteriormente, Oriental Bank and Trust (Oriental) adquirió la cartera de préstamos de Eurobank. Ante el incumplimiento de Maredoljed, Oriental instó una demanda en cobro de dinero y ejecución de prenda e hipoteca contra Maredoljed por incumplir con las obligaciones de pago contenidas en el préstamo otorgado.
Durante ese proceso judicial trascendió que la licenciada Toro Imbernón otorgó, como notaría, unas escrituras de se-gregación, liberación y compraventa de ciertas unidades del proyecto residencial, las cuales se presentaron ante el Re-gistro de la Propiedad. (1) En consecuencia, se liberaron cier-tas propiedades de las hipotecas que garantizaban el prés-tamo hipotecario objeto del proceso judicial. Sin embargo, al otorgar las referidas escrituras públicas faltó la firma del representante legal de Eurobank para liberar las propieda-des, por lo que las escrituras resultaron nulas.(2) De igual forma, afloró que la licenciada Toro Imbernón expidió unas copias certificadas de estas escrituras aseverando falsa-mente que en estas obraba la firma e iniciales de los comparecientes.
La licenciada Toro Imbernón contestó la queja presentada. Al hacerlo, informó que tenía una relación de amistad con los accionistas de Maredoljed y que para el 2003 confrontó una serie de contratiempos familiares rela-cionados con la condición de salud de sus padres. La letrada indicó que otorgó más de sesenta instrumentos públicos re-lacionados con el proyecto residencial en controversia y que, *503por la dinámica de extrema camaradería que medió entre las partes, accedió a otorgar las escrituras públicas sin la comparecencia del funcionario de Eurobank, creyendo que este último procedería con la firma de los referidos documentos. La letrada reconoció su falta y aseveró estar sumamente arrepentida. A su vez, manifestó ser consciente de que no debió autorizar los referidos instrumentos públi-cos y aceptó que también expidió copia certificada haciendo constar que en cada uno de los documentos del original fi-guraban la firma y las iniciales de los otorgantes. Empero, señaló que al momento de imponérsele la sanción se consi-derara como atenuantes: (1) la aceptación de culpa en el proceso; (2) su profundo arrepentimiento; (3) la ausencia de querellas o quejas anteriores; (4) el hecho de que su obra notarial no ha sido objeto de señalamientos anteriores; (5) la ausencia de fraude o mala fe en sus actuaciones; (6) que goza de una reputación intachable; (7) sus esfuerzos para solucionar la controversia, y (8) que es la primera vez que enfrenta un proceso disciplinario. En consecuencia, sugiere que la sanción disciplinaria se limite al ámbito del ejercicio de la notaría.
Luego de los trámites de rigor, se presentó la querella correspondiente, en la cual se le imputó a la licenciada Toro Imbernón seis cargos por cada uno de los instrumen-tos públicos otorgados. Los cargos imputados consisten en que la letrada violó: (1) el Art. 2 de la Ley Notarial de Puerto Rico, 4 LPRA see. 2002, al otorgar las escrituras y dar fe falsamente de la comparecencia del representante de Eurobank y de que este le entregó el pagaré hipotecario para efectuar la correspondiente nota de liberación de pro-piedad; (2) el Art. 28 de la Ley Notarial de Puerto Rico, 4 LPRA see. 2042, al otorgar las escrituras sin obtener la firma ni las iniciales del representante de Eurobank, quien debía comparecer el mismo día de su otorgamiento; (3) el Art. 39 de la Ley Notarial de Puerto Rico, 4 LPRA see. 2061, y la Regla 49 del Reglamento Notarial de Puerto *504Rico, 4 LPRA Ap. XXIV, al expedir copia certificada en la que hizo constar falsamente que en el original constaba la firma y las iniciales del representante de Eurobank; (4) el Canon 18 del Código de Ética Profesional, 4 LPRAAp. IX, por no desempeñarse de forma competente y diligente como notaría; (5) el Canon 35 del Código de Ética Profesio-nal, 4 LPRA Ap. IX, por indicar falsamente que un repre-sentante de Eurobank había comparecido, iniciado y fir-mado, y que este le había entregado el pagaré hipotecario para efectuar la correspondiente nota de liberación de la propiedad, así como por certificar falsamente en una copia certificada de la escritura que en el original constaba la firma y las iniciales de todos los comparecientes, y (6) el Canon 38 del Código de Ética Profesional, 4 LPRAAp. IX, por faltar al deber de honradez y sinceridad.
Como la abogada aceptó los cargos, esta solicitó una vista para que se consideraran los atenuantes que expuso al contestar la queja. Así las cosas, el 24 de septiembre de 2015, el Comisionado Especial rindió su informe en el que recomendó sancionar severamente a la licenciada Toro Im-bernón por haber violado los Arts. 2, 28 y 39 de la Ley Notarial de Puerto Rico, supra, la Regla 39 del Reglamento Notarial de Puerto Rico, supra, y por haber infringido los Cánones 18, 35 y 38 de Ética Profesional, supra, conside-rando los atenuantes invocados por la letrada.
h — 1 1 — 1
Todo notario está obligado al cumplimiento estricto de la Ley Notarial de Puerto Rico, el Reglamento Notarial de Puerto Rico y los cánones del Código de Etica Profesional. Estas normas velan por que el notario ejerza su labor con esmero, diligencia y celo profesional. In re Toro González II, 193 DPR 877 (2015); In re Ayala Oquendo, 185 DPR 572, 580 (2012); In re Martínez Almodovar, 180 DPR 805, 815 (2011).
*505En lo atinente a la conducta de la licenciada Toro Imbernón, resulta importante destacar que el Art. 2 de la Ley Notarial de Puerto Rico dispone como sigue:
El notario es el profesional del Derecho que ejerce una fun-ción pública, autorizado para dar fe y autenticidad conforme a las leyes de los negocios jurídicos y demás actos y hechos extra-judiciales que ante él se realicen, sin perjuicio de lo dispuesto en las leyes especiales. Es su función recibir e interpretar la voluntad de las partes, dándole forma legal, redactar las escri-turas y documentos notariales a tal fin y conferirle [s] autoridad a los mismos. La fe pública al notario es plena respecto a los hechos que, en el ejercicio de su función personalmente ejecute o compruebe y también respecto a la forma, lugar, día y hora del otorgamiento. (Corchetes en el original). 4 LPRA see. 2002.
Cuando un notario autoriza una escritura, asevera bajo la fe pública que la transacción es válida y legítima. In re Feliciano Ruiz, 117 DPR 269, 275 (1986). Ante ello, el Estado le confiere al documento autorizado por el notario una presunción de credibilidad y certeza de que lo afirmado es cierto y correcto, y que concuerda con la realidad. La fe pública notarial es la espina dorsal de todo el esquema de autenticidad notarial, por lo que quebrantarla conlleva la imposición de una severa medida disciplinaria. In re Toro González II, supra; In re Martínez Sotomayor, 189 DPR 492, 500 (2013); In re Collazo Sánchez, 159 DPR 769, 774 (2003). Cuando el notario no cumple con los deberes que le impone la ley y el ordenamiento ético, incurre en una falta que conlleva consecuencias disciplinarias.
La Ley Notarial de Puerto Rico exige en su Art. 28, supra, que al suscribir un instrumento público, el notario reciba personalmente las firmas de los comparecientes en cualquier tiempo, siempre que se haga dentro del mismo día natural del otorgamiento del referido instrumento. Como es sabido, la firma de los otorgantes constituye un requisito esencial al otorgar instrumentos públicos y corresponde al notario tomarlas dentro del *506mismo día natural. La omisión de esa diligencia conlleva una falta a la fe pública notarial y puede ser causa de nulidad del instrumento público suscrito. In re Vargas Cintron, 153 DPR 520, 524-525 (2001); In re Igartúa Muñoz, 153 DPR 315, 318-320 (2001). Cuando el notario contra-viene lo que exige la ley, incurre en una práctica que al mismo tiempo constituye una violación del Canon 18 del Código de Ética Profesional, supra. Véanse: In re Muñoz Fernós, 184 DPR 679, 685 (2012); In re Aponte Berdecía, 161 DPR 94, 106 (2004).
Por otra parte, el Art. 39 de la Ley Notarial, supra, rige el trámite para expedir una copia certificada del documento otorgado por un notario. A su vez, la Regla 49 del Reglamento Notarial de Puerto Rico, supra, regula las formalidades que se deben cumplir para que una copia certificada constituya un título perfecto, entre estas, que se exprese que en el original aparecen las firmas y las iniciales de los comparecientes. La copia certificada asevera la exactitud del instrumento público al que se refiere. Cuando el notario expide una copia certificada de un instrumento público expresa que en el original protocolizado constan ciertos datos, entre los que se encuentran las firmas y las iniciales de los comparecientes. In re Torres Olmeda, 145 DPR 384, 390-391 (1998).
La falta a la verdad en el otorgamiento de la fe pública notarial conlleva una violación a la Ley Notarial de Puerto Rico y es contraria, a su vez, al Canon 35 del Código de Ética Profesional, supra, independiente de si hubo o no una intención o deliberación de mentir. In re Martínez Sotomayor, supra, pág. 500; In re Ojeda Martínez, 185 DPR 1068, 1075 (2012); In re Nieves Nieves, 181 DPR 25, 43 (2011). No puede ser de otra forma, pues el Canon 35, supra, claramente dispone, en lo pertinente:
No es sincero ni honrado el utilizar medios que sean incon-sistentes con la verdad ni se debe inducir al juzgador a error *507utilizando artificios o una falsa relación de los hechos o del derecho. [...]
El abogado debe ajustarse a la sinceridad de los hechos al examinar los testigos, al redactar afidávit u otros documentos, y al presentar causas.
Ante ello, hemos expresado que cualquier hecho que un notario asevere en un documento público debe responder a la verdad y que se infringe el Canon 35, supra, con el simple hecho de faltar a esta, sin importar los motivos de la falsedad. No es necesario que se haya faltado a la verdad deliberadamente o con la intención de defraudar o engañar para infringir este canon. Tales manifestaciones no constituyen una defensa a la infracción ética. In re Ojeda Martínez, supra, pág. 1075; In re Nieves Nieves, supra.
Por otra parte, consignar un hecho falso en un documento notarial constituye una violación al Canon 38 del Código de Etica Profesional, supra. In re Belén Trujillo, 184 DPR 793, 803 (2012). Este canon exige a los abogados que se esfuercen al máximo en su capacidad de exaltar el honor y la dignidad de la profesión, aunque al así hacerlo conlleve sacrificios personales. La referida obligación se cimenta en que la imagen de la profesión legal se lacera cuando el abogado o la abogada no se conduce de forma digna y honorable. In re Pons Fontana, 182 DPR 300, 310 (2011), citando a S. Steidel Figueroa, Ética y responsabilidad disciplinaria del abogado, San Juan, Pubs. JTS, 2010, pág. 57.
De igual forma, expedir copias certificadas de instrumentos públicos que adolecen de las firmas requeridas o suplir estos requisitos luego del acto de otorgación y autorización, viola los artículos de la Ley Notarial de Puerto Rico y los Cánones 35 y 38 del Código de Ética Profesional, supra. In re Vargas Cintrón, supra, pág. 525.
Como corolario, las normas éticas imponen al notario observar una conducta totalmente sincera y honrada, y le prohíbe cualquier medio incompatible con la verdad. El *508notario no puede olvidar que su deber es con la verdad y la ley. In re Martínez Sotomayor, supra, pág. 501. Por ello, he-mos expresado que una de las faltas más graves en que puede incurrir un notario es ser infiel a la veracidad de los hechos que describe en los documentos públicos. In re Rosado Nieves, 189 DPR 259, 260 (2013); In re Belén Trujillo, supra, pág. 802.
I — I H-H HH
Al imponer una sanción disciplinaria, este Tribunal considera diversos factores, ya sean atenuantes o agravantes. Algunos de estos consisten en el historial previo del abogado, su reputación, si realizó la conducta con ánimo de lucro, si aceptó los cargos imputados, su arrepentimiento y cualquier otra consideración que estimemos pertinente. In re Toro González II, supra; In re Peña, Santiago, 185 DPR 764, 787 (2012); In re Muñoz Fernós, supra, pág. 688.
No albergamos duda de que la licenciada Toro Imbernón obró en contravención a los postulados mínimos éticos que rigen la profesión legal. Ciertamente, sus actuaciones de-muestran una falta de honradez y celo profesional en su desempeño como notaría. Esta estaba obligada a cumplir estrictamente con el ejercicio de su función notarial, inde-pendiente de las relaciones y el ambiente que podría ha-berse propiciado entre las partes. Al así actuar, antepuso otras consideraciones a la función imparcial que debía ejer-cer en su función como notaría. La obligación de los nota-rios es con la ley.
La licenciada Toro Imbernón no tan sólo faltó a la fe pública notarial, sino que actuó además con mendacidad al certificar un hecho que conocía no era cierto. Expidió co- ' pias certificadas en las que aseveró que en los documentos que obraban en su Protocolo constaban las iniciales y fir-mas de los comparecientes. Tales actuaciones denotan una *509falta a la veracidad de los hechos y constituyen un menos-cabo en detrimento a la fe pública. Así, la licenciada Toro Imbernón no actuó con honor y dignidad en el desempeño de su profesión y otorgó documentos notariales en violación a la Ley Notarial de Puerto Rico y a su Reglamento. Ello, independiente del ánimo o intención de la conducta desplegada. Por lo tanto, resulta irrefutable que la licen-ciada Toro Imbernón violó los Arts. 2, 28 y 39 de la Ley Notarial de Puerto Rico, supra, la Regla 49 del Reglamento Notarial de Puerto Rico, supra, y los Cánones 18, 35 y 38 del Código de Etica Profesional, supra.
A pesar de ello, y al imponer la medida disciplinaria que procede, debemos reconocer que la licenciada Toro Imbernón muestra arrepentimiento de los actos acontecidos y reconoce su abandono de los postulados que rigen la profesión notarial. Igualmente, surge que la letrada no ha tenido otro procedimiento ni ha estado sujeta a otros señalamientos en cuanto a su función como notaría. Consideramos estos ate-nuantes a los efectos de limitar la medida disciplinaria a ser impuesta a la práctica de la notaría.
IV
Por las razones expuestas, ordenamos la suspensión in-mediata e indefinida de la Leda. María N. Toro Imbernón del ejercicio de la notaría. Se ordena al Alguacil de este Tribunal a que proceda a incautar la obra notarial de la Leda. María N. Toro Imbernón, incluyendo su sello notarial, y los entregue a la Oficina de Inspección de Notarías para el examen correspondiente e informe a este Tribunal.

Se dictará Sentencia de conformidad.

El Juez Asociado Señor Feliberti Cintrón está conforme con el curso de acción tomado por el Tribunal de suspender a la Leda. María N. Toro Imbernón del ejercicio de la notaría. No obstante, la hubiera suspendido también de la práctica de la profesión legal por un término no menor de tres meses.

 En específico, las escrituras siguientes: (1) Escritura Núm. 131 de 8 de agosto de 2003; (2) Escritura Núm. 145 de 1 de octubre de 2003; (3) Escritura Núm. 149 de 14 de octubre de 2003; (4) Escritura Núm. 162 de 2 de diciembre de 2003, y (5) Escritura Núm. 1 de 17 de enero de 2007.


 De hecho, las distintas demandas instadas por Oriental culminaron con sen-tencias a su favor, declarando la nulidad de los documentos públicos otorgados por la Leda. María N. Toro Imbernón.